Chief Judge Fuld.
The court is unanimous in holding — as set forth in that portion of the concurring opinion denominated part I (pp. 289-293) —that the New York City Transit Authority Police Department would not have been justified in discharging the petitioner on the ground that his failure to divulge his youthful offender adjudication on his job application questionnaire did not constitute a willful misrepresentation. The court likewise unanimously agrees that the proceeding should be remanded to the court at Special Term to decide whether or not the petitioner’s resignation was obtained by duress.
The court does not, however, reach or pass upon the further questions — discussed in part II of the concurring opinion (pp. 293-297) —whether the appellant department may, in determining the fitness of the petitioner herein or of any other job applicant, consider an illegal act or arrest which culminates in a youthful offender adjudication.
The order appealed from should be modified, without costs, and the proceeding remanded to the Supreme Court, Queens County, for a trial to determine whether the resignation executed by the petitioner was voluntary.
I